 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALFRED JAMES FOY,                                 No. 2:18-cv-0422 KJM KJN P
12                       Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    WHITNEY, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

18   § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This

19   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20          Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

21   However, in light of these recommendations, the undersigned defers ruling on plaintiff’s request

22   for leave to proceed in forma pauperis.

23          In the instant complaint, plaintiff alleges that on November 18, 2011, defendants City of

24   Vallejo Police Officers Whitney, Yates, and Bauer, and City of Fairfield Police Officer J.

25   Williams used excessive force during plaintiff’s arrest. Plaintiff includes allegations as to Vallejo

26   Police Officer Huff, but did not name Huff as a defendant in the caption of this action. Fed. R.

27   Civ. P. 10(a).

28   ////
                                                        1
 1          The court’s own records reveal that plaintiff previously filed a complaint containing

 2   virtually identical allegations. Foy v. City of Vallejo, No. 2:11-cv-3262 MCE CMK (E.D. Cal.).1

 3   In both actions, plaintiff alleges that law enforcement officers Whitney, Yates, Bauer, Huff, and J.

 4   Williams used excessive force during plaintiff’s arrest on November 18, 2011.

 5          Under the doctrine of claim preclusion, a final judgment forecloses ‘successive litigation

 6   of the very same claim, whether or not relitigation of the claim raises the same issues as the

 7   earlier suit.’” Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (quoting New Hampshire v. Maine,

 8   532 U.S. 742, 748 (2001)). Stated differently, “[c]laim preclusion, often referred to as res

 9   judicata, bars any subsequent suit on claims that were raised or could have been raised in a prior

10   action.” Cell Therapeutics, Inc. v. Lash Group, Inc., 586 F.3d 1204, 1212 (9th Cir. 2009); accord

11   Tahoe Sierra Preservation Council, Inc. v. Tahoe Reg. Planning Agency, 322 F.3d 1064, 1078

12   (9th Cir. 2003) (“Newly articulated claims based on the same nucleus of facts may still be subject

13   to a res judicata finding if the claims could have been brought in the earlier action.”); Stewart v.

14   U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). “The central criterion in determining whether

15   there is an identity of claims between the first and second adjudications is whether the two suits

16   arise out of the same transactional nucleus of facts.” Owens v. Kaiser Foundation Health Plan,

17   Inc., 244 F.3d 708, 714 (9th Cir. 2001).

18          Here, there is both an identity of parties and of claims which arose out of the same nucleus

19   of facts, specifically, the same defendants’ use of force on November 18, 2011. The issue is

20   whether the voluntary dismissal of plaintiff’s prior case was a final judgment on the merits. “The
21   phrase ‘final judgment on the merits’ is often used interchangeably with ‘dismissal with

22   prejudice.’” Stewart, 297 F.3d at 956 (citations omitted).

23          Plaintiff’s prior case was set for jury trial before the Honorable Morrison C. England, Jr.,

24   on January 23, 2017. Id. On the first day, plaintiff moved to continue the trial, which was

25   denied. Plaintiff then moved to dismiss his case, which on January 23, 2017, was granted by the

26   district court with no defense objection, and judgment was entered on February 22, 2017.
27
     1
       A court may take judicial notice of court records. See MGIC Indem. Co. v. Weisman, 803 F.2d
28   500, 505 (9th Cir. 1986); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                       2
 1   Subsequently, plaintiff moved to file an amended complaint. (Id., ECF No. 132.) On April 21,

 2   2017, the court found that plaintiff was attempting to reopen his closed case by way of

 3   amendment, and informed plaintiff that such proceedings were not authorized. (Id., ECF No.

 4   133.)

 5           The district court’s order dismissing plaintiff’s prior case and the judgment do not

 6   expressly state that the dismissal was with prejudice, or cite to Rule 41(a)(2) of the Federal Rules

 7   of Civil Procedure. (ECF Nos. 127, 131.) The judgment states:

 8                    Decision by the Court. This action came to trial or hearing before
                      the Court. The issues have been tried or heard and a decision has
 9                    been rendered,
10   and “judgment was entered in accordance with the court’s order filed on 1/23/2017.”

11   Case No. 2:11-cv-3262 MCE CMK (ECF No. 131.) The pertinent portion of the January 23,

12   2017 minute order reads: “The Plaintiff requested a motion to dismiss his case and without

13   objection from the defense, the court GRANTED the motion. The case was dismissed.” Id. (ECF

14   No. 127.) “The prospective jurors were thanked and excused and the court adjourned.” Id.

15           Because the dismissal of plaintiff’s prior case occurred on the first day of jury trial, and

16   the judgment states that the action came to trial and a decision was rendered, the undersigned

17   construes such dismissal as with prejudice because it would be inequitable to allow plaintiff to

18   refile the action.2 Thus, the court will recommend that the instant complaint be dismissed. Good

19   cause appearing, the Clerk is directed to reassign this action to the district judge who dismissed

20   plaintiff’s first action.
21           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

22   reassign this action to the Honorable Morrison C. England, Jr., as it is related to Foy v. Vallejo

23   Police Department, No. 2:11-cv-3262 MCE CMK (E.D. Cal.), in which Judge England was the

24
     2
       Even if the dismissal was without prejudice, plaintiff’s claims, which accrued on November 18,
25   2011, appear to be barred by the statute of limitations. See Johnson v. Riverside Healthcare
26   System, LP, 534 F.3d 1116, 1127 (9th Cir. 2008) (voluntary dismissal of state court action did not
     toll statute of limitations on later federal action). Under California law, prisoners generally have
27   up to four years to file a federal suit because the two year statute of limitations is tolled for an
     additional two years provided the plaintiff remained incarcerated during such period. See
28   McClellan v. Lozano, 2018 WL 4183270 (E.D. Cal. Aug. 30, 2018).
                                                           3
 1   presiding judge at trial.

 2             Further, IT IS RECOMMENDED that this action be dismissed without prejudice. See

 3   Fed. R. Civ. P. 41(b).

 4             These findings and recommendations are submitted to the District Judge assigned to this

 5   case pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days after being served

 6   with these findings and recommendations, plaintiff may file written objections with the court.

 7   The document should be captioned “Objections to Magistrate Judge’s Findings and

 8   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 9   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

10   Cir. 1991).

11   Dated: December 19, 2018

12

13
     /foy0422.23
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
